DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin J. Ripley on 03/23/2021.
The application has been amended as follows:
In the claims:
Cancel claim 22.
Replace claim 15 with the following:
-- A shipping member for retaining staples within a loading unit of a circular stapler, the shipping member comprising:
   a base portion including a planar body configured to retain the staples within the loading unit, the planar body being circular;
   a leg portion extending proximally from and perpendicular to the circular planar body of the base portion; and
   a locking portion extending from a free end of the leg portion and extending parallel to the base portion, the locking portion including a latch member;
   wherein a proximal facing surface of the base portion forms a staple retaining surface. --
Replace claim 34 with the following:
-- A shipping member for retaining staples within a loading unit of a circular stapler, the shipping member comprising:
   a base portion including a circular planar body configured to retain the staples within the loading unit;
   a leg portion extending proximally from and perpendicular to the circular planar body of the base portion; and

Add new claim 35 which reads as follows:
-- A shipping member for retaining staples within a loading unit of a circular stapler, the shipping member comprising:
   a base portion including a planar body configured to retain the staples within the loading unit, the planar body being circular;
   a leg portion extending proximally from and perpendicular to the circular planar body of the base portion; and
   a locking portion extending from a free end of the leg portion and extending parallel to the base portion, the locking portion including a latch member;
   wherein the latch member of the locking portion is configured to engage a knife pusher assembly of the loading unit. --
Add new claim 36 which reads as follows:
-- The shipping member of claim 35, wherein a proximal facing surface of the base portion forms a staple retaining surface. --
Add new claim 37 which reads as follows:
-- The shipping member of claim 35, wherein the locking portion is configured to be received through an opening in a housing of the loading unit. --
Add new claim 38 which reads as follows:
-- The shipping member of claim 35, wherein the locking portion is configured to prevent movement of a staple pusher of the loading unit. --

Allowable Subject Matter
Claims 15, 17-19, 21, 23, and 25-38 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 15, the prior art taken alone or in combination fails to disclose or render obvious a shipping member comprising: a base portion including a planar body configured to retain staples within a loading unit of a circular stapler, the planar body being circular; a leg portion extending proximally from and perpendicular to the circular planar body of the base portion; and a locking portion extending from a free end of the leg portion and extending parallel to the base portion; wherein a proximal facing surface of the base portion forms a staple retaining surface.
The combination of these limitations makes independent claim 15 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 34, the prior art taken alone or in combination fails to disclose or render obvious a shipping member comprising: a base portion including a circular planar body configured to retain staples within a loading unit of a circular stapler; a leg portion extending proximally from and perpendicular to the circular planar body of the base portion; and a locking portion extending from a free end of the leg portion and extending parallel to the base portion, the locking portion being configured to prevent movement of a staple pusher of the loading unit and including a latch member configured to prevent advancement of a knife pusher of the loading unit.
Regarding independent claim 35, the prior art taken alone or in combination fails to disclose or render obvious a shipping member comprising: a base portion including a planar body configured to retain staples within a loading unit of a circular stapler, the planar body being circular; a leg portion extending proximally from and perpendicular to the circular planar body of the base portion; and a locking portion extending from a free end of the leg portion and extending parallel to the base portion, the locking portion including a latch member; wherein the latch member is configured to engage a knife pusher assembly of the loading unit.
The combination of these limitations makes independent claim 35 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731